Citation Nr: 1015337	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-00 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for a post-
incisional hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dirk Harris McClanahan, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1968 to 
October 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico. 

This case was remanded by the Board of Veterans' Appeals 
(Board) in December 2008 for further development and is now 
ready for disposition.

The issues related to the digestive system, hypertension, and 
diabetes have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The abdominal hernia is not shown to be not well 
supported, or with weakening of the abdominal wall.  

2.  Post-surgical hernia scarring is not shown to be deep, 
unstable, or painful.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a post-
incisional hernia repair have not been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.114, 4.118, Diagnostic Code (DC) 7339 
(2009); DCs 7801, 7804  (2008 & 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the medical evidence for the rating 
period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If two ratings are potentially applicable, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  The Board has considered the potential application of 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the Veteran, as 
well as the entire history of the Veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Veteran essentially contends that the evaluation he has 
received for his post-incisional hernia repair does not 
accurately reflect the severity of that disability.  The 
Board notes that he was rated for residual scarring, the 
Board will also consider a separate rating for post-operative 
hernia under DC 7339.

At the onset, the Board notes that, while the claim was on 
appeal, the applicable rating criteria for skin disorders, 38 
C.F.R. § 4.118, were revised effective October 23, 2008. See 
73 Fed. Reg. 54,710 (Sept. 23, 2008).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the liberalizing change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 
7-2003.

As set forth in the Federal Register, the revised criteria 
apply to all applications for benefits received by VA on or 
after the effective date of October 23, 2008.  See 73 Fed. 
Reg. 54,710 (Sept. 23, 2008).  However, the regulations also 
indicate that a veteran who was rated under DCs 7800 to 7805 
prior to October 23, 2008, can request review of under the 
new criteria irrespective or whether the disability has 
increased, but that the effective date of any increase under 
the new rating criteria cannot be effective before October 
23, 2008.  See 38 C.F.R. § 4.118 (2009).  

In this case, the Veteran's residual scarring has been 
considered under both sets of rating criteria.  It was 
considered under the old criteria in the rating decision and 
the statement of the case, and under the current rating 
criteria in the November 2009 supplemental statement of the 
case. 

In order to warrant a rating in excess of 10 percent, the 
evidence must show the following:

*	scars, other than of the head, face or neck, that are 
deep or that cause limited motion when the scars cover 
an area or areas exceeding 77 square centimeters (sq. 
cm.) (20 percent under pre-amended DC 7801);
*	scars, rate on limitation of function of affected part 
(as directed under pre-amended DC 7805)
*	scars not of the head, face, or neck that are deep and 
nonlinear when the area is at least 12 sq. in. (77 sq. 
cm.) but less than 72 sq. in. (465 sq. cm.) (20 percent 
under amended DC 7801); or
*	scars, unstable or painful, three or four scars (20 
percent under amended DC 7804).

In this case, a higher rating is not warranted under either 
the pre-amended or amended criteria.  First, there were no 
reports or complaints of any limited motion as a result of 
the Veteran's scar in November 2004 or May 2009 examinations.  
The November 2004 examination described the scar as midline 
abdominal surgical scar from epigastrium to suprapubic area.  
As well, there has been no indication or historical complaint 
of limited motion by the Veteran as a result of the scar.  In 
a September 1995 VA examination of the Veteran's scar, the 
examiner reported that the scar was 27 x 1/2 cm. wide and 
that it is not limiting the functions of the parts affected.  

Since the Veteran's scar is not shown to cover an area of 77 
sq. cm. (is shown to be approximately 13 sq. cm.), nor does 
the evidence show limitation of his abdominal movement due to 
residual scarring (specifically found in the negative).  
Moreover, he has only one scar; therefore, amended DC 7804 is 
not for application).  As such, the evidence does not support 
a higher rating for residual scarring.

Next, the Board will consider whether the Veteran is entitled 
to a separate rating for post-operative hernia under DC 7339.  
Under DC 7339, a 20 percent rating is warranted for a small, 
postoperative ventral hernia that is not well supported by a 
belt under ordinary conditions, or a healed ventral hernia or 
post-operative wounds with weakening of abdominal wall and 
indication for a supporting belt.

Based upon the evidence of record, the Board finds that a 
compensable evaluation is not warranted for post-incisional 
hernia repair.  In this case, a hernia has not been shown.  
Specifically, a November 2004 VA examination did not show a 
hernia.  Similarly, in a May 2009 VA examination, the 
examiner reported that the Veteran did not have an abdominal 
hernia, and that there was no effect on the Veteran's usual 
daily activities or usual occupation.  

The Board notes that VA outpatient treatment records from 
2004 through 2009 reflect no additional complaints and 
findings pertaining to the post-incisional hernia repair, and 
they are consistent with those shown on the 2004 and 2009 
examinations.

As the Veteran has no present hernia and there is no 
indication or report of a weakening of the abdominal wall or 
need for a supporting belt a 20 percent rating is not 
warranted under DC 7339 for the service connected post-
incisional hernia repair.  

The Board has also considered the Veteran's statements that 
his disability is worse.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of this disorder according to the appropriate 
diagnostic codes. 

Such competent evidence concerning the nature and extent of 
the Veteran's post-incisional hernia has been provided by the 
medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied.

Next, an extra-schedular evaluation is for consideration 
where a service-connected disability presents an exceptional 
or unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment 
of an extraschedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required. 38 
C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations in this case are 
adequate.  Ratings in excess of those assigned are provided 
for certain manifestations of the service-connected disorders 
but the medical evidence reflects that those manifestations 
are not present in this case.  Additionally, the diagnostic 
criteria adequately describe the severity and symptomatology 
of the Veteran's post-incisional hernia repair.  Moreover, 
the evidence does not demonstrate other related factors.  He 
has not required hospitalization due to his service-connected 
disability and marked interference of employment has not been 
alleged or shown.  In the absence of any additional factors, 
the RO's decision not to refer this issue for consideration 
of an extraschedular rating was correct.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).

In a claim for increase, the VCAA requires only generic 
notice as to the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009).  

In the present case, the VCAA duty to notify was satisfied by 
way of a letter sent to the Veteran in October 2004 that 
fully addressed all notice elements.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
received follow-up VCAA notification in January 2009, which 
also explained how VA establishes disability ratings and 
effective dates.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The claims file contains his service treatment records, as 
well as post-service reports of treatment and examinations.  
Moreover, his statements in support of his claim are of 
record.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  For the above reasons, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Entitlement to a rating in excess of 10 percent for a post-
incisional hernia repair is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


